January 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  STATEWIDE HYDRAULICS, INC. AND PHILLIP BERROSPE, Appellants

NO. 14-13-01049-CV                          V.

     EZ MANAGEMENT GP, LLC D/B/A EZ CHECK CASHING & BLUE
                      PRINTING, Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, EZ
Management GP, LLC d/b/a EZ Check Cashing & Blue Printing, signed August
20, 2013, was heard on the transcript of the record. We have inspected the record
and find the trial court erred in awarding appellate attorney’s fees to appellee. We
therefore order that the portions of the judgment that award appellate attorney’s
fees to appellee are REVERSED. We RENDER judgment that appellee shall
recover no attorney’s fees for proceedings in the court of appeals or the Texas
Supreme Court.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order appellants, Statewide Hydraulics, Inc. and Phillip Berrospe, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.